Comment from Special Counsel Jeffrey S. Lubbers
December 11, 2020
Agency Appellate Systems
Footnote 2—for consistency with the other recommendations, I would omit “(2018)” when citing
the APA.
Line 30--Here (and throughout this recommendation) “decision-making” is hyphenated (except
in line 132) but throughout the AI statement it is not. I note that “policymaking” is one word on
line 117 and “policymakers” on 136. You need an ACUS style rule on this. (FWIW, I prefer one
word for all.)
Footnote 3—I would substitute “Their principles, though, apply more broadly.”
In the paragraph at lines 26-32, rather than using first, second, third, etc., why not use (1), (2),
(3), etc.
Line 128—omit the hyphen in “federal-court”

